       Case 2:19-cr-00117-JLR Document 125 Filed 07/02/21 Page 1 of 13




                                                             Honorable James Robart

                        UNITED STATES DISTRICT COURT
               WESTERN DISTRICT OF WASHINGTON, SEATTLE

UNITED STATES OF AMERICA,                )       No. CR19-117 JLR
                                         )
                           Plaintiff,    )       DEFENSE MOTION TO
                                         )       DISMISS FOR DISCOVERY
          v.                             )       AND BRADY VIOLATION
                                         )
SHAWNA REID,                             )
                           Defendant.    ).      Oral argument requested
                                        )        Noted: July 9 , 2020

                                        Motion
      The government has egregiously breached its discovery obligations and

severely prejudiced the defendant by failing to reveal until yesterday that an

audio recording of Shawna Reid’s grand jury testimony exists. Ms. Reid moves

that the case be dismissed with prejudice.

                                        Facts

      Ms. Reid’s sole grand jury appearance occurred on February 28, 2018.

Shewas indicted for statements made during that testimony on June 20, 2019,

and arraigned on August 20, 2019, when she requested full discovery under the

local rule. Dkt. # 9.

                                                                          Michael Nance
                                                                         Attorney at Law
                                                                          P.O. Box 11276
                                                            Bainbridge Island , WA 98110
                                                                          (206) 624-3211
                                             1
      Case 2:19-cr-00117-JLR Document 125 Filed 07/02/21 Page 2 of 13




Defense Requests For Recorded Statements of Ms. Reid

      On October 18, 2019, counsel for Ms. Reid sent the government a

discoveryletter. Redacted version in Exhibit 1. The letter specifically asked for:

       “[a]ny written or recorded statements … made by Ms. Reid to any
      person, whether a government investigator/official or not, relating
      tothe Thomas Wales matter, including any statement(s) Ms. Reid
      maderegarding [suspect #1]. This request includes, but is not
      limited to, any statement the government might potentially use in
      its case-in- chief.”
Exhibit 1, paragraph 3. The defense also requested any information about how

the grand jury that indicted Ms. Reid was informed of her earlier grand jury

testimony and whether the testimony was play-acted or the transcript read into

the record. Exhibit 1, paragraph 13. Rule 16, specifically referenced at the

beginning of the discovery letter, requires that the government must provide to

the defense any recording of a defendant’s testimony before a grand jury if it

relates to the case. FRCrP16 (a)(1)(B)(iii).

      Shortly after Mr. Reid’s arraignment, the government furnished the

defensewith a transcript of Ms. Reid’s grand jury testimony. The front page of

the transcript provided to the defense includes the notation “Proceedings

recorded bymechanical stenography”. Exhibit 2. Nowhere in the transcript is

any indication that the proceedings were audio recorded.



                                                                         Michael Nance
                                                                        Attorney at Law
                                                                         P.O. Box 11276
                                                           Bainbridge Island , WA 98110
                                                                         (206) 624-3211
                                         2
       Case 2:19-cr-00117-JLR Document 125 Filed 07/02/21 Page 3 of 13




      The government has continually represented to the defense that it has

complied with all of its discovery obligations. On January 28, 2020, in response

tothe defense discovery letter of October 18, 2019, the government specifically

assured the defense both that it had given the defense Ms. Reid’s statements and

that if it learned of any other statements to other persons that were discoverable

under Brady or Rule 16(a) it would “promptly” furnish them to the defense.

Exhibit 3.

       Following this letter, no audio recording of the grand jury proceedings

was ever received by the defense. At no time until July 1, 2021, has the

government ever so much as hinted that any audio recording existed or even

might exist.

Defense Motions

       As the case progressed, the defense came to believe it was critical for the

jury to understand the full dynamics of Ms. Reid’s appearance before the grand

jury, including her interactions with the prosecutors, and her demeanor and that

of the prosecutors. Because the only evidence we possessed was the cold

transcript, we moved to subpoena two of the prosecutors present at the hearing

to flesh out the record and to more fully develop the actual circumstances and

atmosphere of Ms. Reid’s grand jury testimony.

                                                                          Michael Nance
                                                                         Attorney at Law
                                                                          P.O. Box 11276
                                                            Bainbridge Island , WA 98110
                                                                          (206) 624-3211
                                          3
       Case 2:19-cr-00117-JLR Document 125 Filed 07/02/21 Page 4 of 13




The government vigorously opposed this motion and chastised the defense for not

exhausting other avenues, such as seeking to use as witnesses the grand jury

foreman or the stenographer. Gov’t Response, Dkt. # 80 at 10-12.

       The government also confidently asserted that the transcript showed that

allof Ms. Reid’s answers were “clear and concise”, that the transcript

demonstrated no evidence of intimidation and “That nothing in the grand jury

transcripts shows the defendant did not understand the questions or struggled as

to what they meant.”Gov’t Response to Motion at 8.

       The court convened a hearing on January 28, 2021, to consider the motion

to subpoena the prosecutors. The defense and the Court understood that the only

evidence of the grand jury proceeding was the written transcript and that it was

in that context that the motion had to be decided. As the court noted at one point,

“Every case I have found, says basically, that if there is a transcript the transcript

isthe best evidence.” T 8. At the time the Court made this observation, it was,

of course, unaware that the real best evidence — the audio recording — existed

but had not been revealed by the government. The Court ultimately granted the

defense motion to subpoena the prosecutors.

      At the pretrial conference on June 14, 2021, there was extensive discussion

about the prosecutor witnesses and how they would appear but not a word about

any audio recording of the grand jury.
                                                                           Michael Nance
                                                                          Attorney at Law
                                                                           P.O. Box 11276
                                                             Bainbridge Island , WA 98110
                                                                           (206) 624-3211
                                           4
       Case 2:19-cr-00117-JLR Document 125 Filed 07/02/21 Page 5 of 13




Defense Emails Requesting that the Government Ensure
that No Recording Existed
        As the defense trial preparations entered its final stage, we became even

more conscious of the critical relevance of the tone and tenor of Ms. Reid’s

performance before the grand jury: not only what she said in her testimony but

how she said it and the manner and tone in which the questions were asked and in

her answers. A cold transcript did not reflect the full story. To rule out even the

most remote possibility (since we already been assured almost eighteen months

earlier that all Rule 16 discovery had been produced), we sought to confirm that no

recording existed. On June 21, 2021, we asked for this confirmation by email.

When, after a week had passed without a response, we sent a second one. On

July1 — yesterday, just days before trial — the government responded that an

audio recording does exist, that it “was requesting it and would send us a copy

when therecording was received.” On today’s date, at about 9:00 a.m., we

received an email from the government telling us that the recording “will be ready

for production on Wednesday, July 7”, that the government would get a copy of it

at “around 8:30 a.m. and then will figure out the best quickest way to send [the

defense] a copy.” See exchange of emails in Exhibit 4.




                                                                          Michael Nance
                                                                         Attorney at Law
                                                                          P.O. Box 11276
                                                            Bainbridge Island , WA 98110
                                                                          (206) 624-3211
                                          5
        Case 2:19-cr-00117-JLR Document 125 Filed 07/02/21 Page 6 of 13




                                   ARGUMENT

Too little, too late

       The government’s shockingly dismissive attitude, ineptitude and

recklessness toward its basic discovery obligation to provide key evidence

mandated by the rules — indeed, evidence that lies at the heart of the case — has

created an untenable situation that merits dismissal.

       The government’s cryptic and belated admission that a recording does exist

fails to explain how the recording was generated or why it is only now being

revealed. Nothing obscures the reality that the government is 100% in control of

the reporting of grand jury proceedings, 100% in control of everything that

happens within the grand jury room, and 100% responsible for not complying with

FRCrP 16.

        A recording is the “best evidence” of what a witness or a defendant said.

See FRE 1002; United States v. Chavez, 976 F.3d 1178 (10th Cir. 2020) (explaining

the best evidence rule at length and reversing a conviction because only English

translations of Spanish language recordings were admitted and not the recordings

themselves). Ninth Circuit law makes clear that a transcript is only an aid to

understanding an audio recording and not a replacement for it. United States v.

Workinger, 90 F.3d 1409 (9th Cir. 1996). And, of course, the Federal Rules of
                                                                         Michael Nance
                                                                        Attorney at Law
                                                                         P.O. Box 11276
                                                           Bainbridge Island , WA 98110
                                                                         (206) 624-3211
                                          6
       Case 2:19-cr-00117-JLR Document 125 Filed 07/02/21 Page 7 of 13




Criminal Procedure unambiguously and expressly require that any recording of a

defendant’s testimony before a grand jury that relates to the case be provided to the

defense.

       In blatant violation of its obligations under these rules the government

failed to provide the defense with the best evidence of the most important evidence

in the case, despite an early request that it do so. The effect of the violation is

deeply prejudicial both retroactively and prospectively.

Prejudice that has Already Occurred

       The defense motions and the Court’s rulings presume that the only

evidence of what happened during Ms. Reid’s grand jury is the transcript. We

now know this to be false. The new evidence casts into doubt the basis for the

Court’s ruling on the defense motion to dismiss. The defense argued a very

important motion and the Court denied it with both the defense and the Court

operating without being in possession of crucial information.

      The Court denied Ms. Reid’s motion to dismiss due to the government’s

false statement to her about the compulsion order’s requirements, largely on the

ground that Ms. Reid could not show she was confused or mistaken. Dkt. #69 at

10. An audio recording of her testimony may well have manifested the very

confusion or mistake the court found lacking in the transcript. Obviously, the

                                                                            Michael Nance
                                                                           Attorney at Law
                                                                            P.O. Box 11276
                                                              Bainbridge Island , WA 98110
                                                                            (206) 624-3211
                                           7
       Case 2:19-cr-00117-JLR Document 125 Filed 07/02/21 Page 8 of 13




identical words on a page can take on very different meanings depending on how

those words are actually said. Confusion and mistake may well reveal themselves

in the delivery and presentation of a witness, as captured in an audio recording. By

its very nature, a transcript cannot capture the full meaning of what a witness says.

A transcript is an aid to understanding a recording and not a substitute for the

recording. If the case is not dismissed on the grounds advanced in the present

motion, the court should, in light of the new evidence, revisit the issues raised in

the original defense motion to dismiss.

      The defense also has repeatedly sought, both by discovery letter and by

motion, to ascertain the circumstances under which the indicting grand jury

considered Ms. Reid’s prior testimony. After an in camera review of material

provided it by the government the court denied our motion. Dkt. #73. But, the

court conducted its review of the grand jury testimony unaware that the indicting

grand jury apparently did not hear the best evidence — the actual recording of Ms.

Reid’s live testimony — before returning its indictment.

      The defense has also expended much time and energy, perhaps vexing the

court in the process, trying to obtain the testimony of two prosecutors, all over the

adamant opposition of the government. There is now a distinct possibility that

their testimony may be cumulative of the audio recording. The recording will

likely reveal the full truth about how they spoke to Ms. Reid and how she
                                                                           Michael Nance
                                                                          Attorney at Law
                                                                           P.O. Box 11276
                                                             Bainbridge Island , WA 98110
                                                                           (206) 624-3211
                                           8
       Case 2:19-cr-00117-JLR Document 125 Filed 07/02/21 Page 9 of 13




responded to them.

Prospective Prejudice

The Defense Trial Preparations Have Been Thrown Into Disarray

      The defense trial preparations are in shambles. We thought we knew the

universe of the evidence relating to what Ms. Reid said—the rough notes and

reports of the interviews and the transcript of the grand jury proceeding. Now,

less than two weeks before trial we learn that a recording of the grand jury

proceeding exists, but that we won’t be able to hear it before July 7, at the

earliest, six days before trial is scheduled to start. We must listen to it and then

return to the drawing board on basic defense trial tactics — what arguments to

make, what to stress in cross examination, whether to call the witnesses we have

already informed the court we might call, and whether our client should testify.

Filing in limine motions and a trial brief prior to evaluating the best evidence of

the key evidence is problematic and impractical.

Brady Violations Have Likely Occurred

      Brady violations will likely become apparent once we are able to listen

tothe tape. To the extent the tape shows Ms. Reid’s hesitation or confusion or

agitation or belligerence from her questioners, particularly where this is not

apparent from the cold record, the evidence is exculpatory and the
                                                                           Michael Nance
                                                                          Attorney at Law
                                                                           P.O. Box 11276
                                                             Bainbridge Island , WA 98110
                                                                           (206) 624-3211
                                          9
      Case 2:19-cr-00117-JLR Document 125 Filed 07/02/21 Page 10 of 13




government’sfailure to timely produce constitutes a clear Brady violation, made

worse by its repeated insistence that Ms. Reid was never confused or hesitant or

intimidated.

Dismissal Is the Appropriate Remedy

      This motion to dismiss stems not from a dispute about new evidence

appearing at the last minute, but from key evidence that has existed for over three

years in the exclusive custody and control of the government and which has been

kept from the defense. This has occurred in the face of active and repeated

defense efforts to obtain all of Ms. Reid’s recorded statements. The government’s

response that all Rule 16 had been provided lulled us into believing that we had

everything to which we are entitled. In the case of an egregious violation like

this, dismissal is amply justified.

      The government has relentlessly pursued Ms. Reid for supposedly falsely

denying that she made certain statements during an interview by two FBI agents

who showed up unannounced at her house. The wisdom or fairness of this

pursuit of a mentally ill, drug addicted woman for not telling the government

what it hopes to hear is a topic for another day. But if the government is going to

play Detective Javert, it also needs to play by the rules and should face the

consequences of failing to do so.

                                                                          Michael Nance
                                                                         Attorney at Law
                                                                          P.O. Box 11276
                                                            Bainbridge Island , WA 98110
                                                                          (206) 624-3211
                                         10
          Case 2:19-cr-00117-JLR Document 125 Filed 07/02/21 Page 11 of 13




          A recent Ninth Circuit case, United States v. Bundy, 969 F.3d. 1019 (9th Cir.

    2020), also considered discovery violations in a case involving allegations of

    falsestatement and upheld the trial court’s dismissal with prejudice for discovery

    violations. A dismissal for a discovery violation is appropriate if no other lesser

    sanction will remedy the harm or maintain the integrity of the courts. Id.


                                        Conclusion

          The government’s discovery violation in failing to timely provide a

    recording of Ms.Reid’s grand jury statements was flagrant and extreme. If the

    government did not intentionally hide the evidence, it was at the least reckless

    and contemptuous of the rules. It did not “discover” a recording in its own

    possession and control for the past three and a half years until less than two

    weeks before trial and, even then, only after being prodded by the defense. The

    government’s violations inures to the prejudice of Ms. Reid. Dismissal is the

    proper remedy.1




1   lesser, if inadequate remedy, would be a trial continuance to permit a full
    A
evaluation of the audio recording and a re-evaluation of tactical defense strategy. A
trial delay would not harm the government or its investigation. No one else has
been charged in the investigation, and nothing at a trial of Ms. Reid will likely
impact the Wales murder investigation. On the other hand, Ms. Reid is under strict
pretrial supervision and ongoing trial anxiety and the one most aggrieved by a
further delay. If a dismissal is denied, a trial continuance is essential for Ms. Reid
to receive the defense to which she is entitled.
                                                                              Michael Nance
                                                                             Attorney at Law
                                                                              P.O. Box 11276
                                                                Bainbridge Island , WA 98110
                                                                              (206) 624-3211
                                             11
Case 2:19-cr-00117-JLR Document 125 Filed 07/02/21 Page 12 of 13




Respectfully submitted this 2nd day of July, 2021.



                          /s/ Michael Nance, WSBA #13933
                        /s/ Robert Gombiner, WSBA #16059

                         Attorneys for Shawna Reid




                                                                   Michael Nance
                                                                  Attorney at Law
                                                                   P.O. Box 11276
                                                     Bainbridge Island , WA 98110
                                                                   (206) 624-3211
                                 12
      Case 2:19-cr-00117-JLR Document 125 Filed 07/02/21 Page 13 of 13




                                  Certificate of Service

       I hereby certify that on the 2nd day of July, 2021, I electronically filed the

foregoing with the clerk of the court using the CM/ECF system. Notice of this filing

will be sent electronically to counsel of record for other parties.


                                      /s/ Michael Nance
                                      email: michaelnancelaw@gmail.com




                                                                               Michael Nance
                                                                              Attorney at Law
                                                                               P.O. Box 11276
                                                                 Bainbridge Island , WA 98110
                                                                               (206) 624-3211
                                             13
